IN THE UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Greenbelt Division

CAPITAL BANK, NA
2275 Research Boulevard
Suite 600

Rockville, MD 20850

Plaintiff,

v. Civil Law No.:

POTOMAC CONSTRUCTION 1525 P STREET, LLC
A District of Columbia limited liability company

1734 20" Street, NW

Suite B

Washington, DC 20009

Serve: CT Corporation System
1015 15" Street, NW
Suite 1000
Washington, DC 20005

And
MATTHEW SHKOR

1738 R Street, NW
Washington, DC 20009

Nee Nee See Ste See! Settee! “pt! emt! “mgt! mage! pet! Sat! seat! Samael! Stet! Sanat! eat! saat! Saget! eae! get! eal! Sst agg? Snag egal

Defendants.

APPOINTMENT OF SUBSTITUTE ATTORNEY IN FACT

WHEREAS, by a Deed of Trust Note (“Note”) dated December 4, 2018 and a Guaranty
of Payment, Performance and Completion (“Guaranty”) dated December 4, 2018 Potomac
Construction 1525 P Street, LLC and Matthew Shkor appointed Leonard A. Sloan, Esq., Thomas
F. Murphy, Esq., Lindsay A. Thompson, Esq., or any other attorney employed by Friedlander
Misler, PLLC, or the Clerk of the Court, or any of them, as the true and lawful attorney-in-fact
for Potomac Development 3117 35" Street, LLC and Matthew Shkor in their place and stead to
confess judgment against them in favor a Capital Bank, NA in the amount of the unpaid principal
balance of the Note together with any accrued and unpaid interest, late charges and reasonable
attorney’s fees and costs, together with all other costs and expenses incurred and accrued and

unpaid under the loan documents; and
WHEREAS, the aforesaid Note and Guaranty provide that the holder may appoint a
substitute attorney-in-fact who shall be authorized to confess judgment in substitution for any

prior attorney-in-fact; and
WHEREAS, Capital Bank, NA is the present holder of the Note and Guaranty.

NOW THEREFORE, by virtue of the authority contained in the aforementioned Note and
Guaranty, the undersigned holder does hereby substitute Lawrence J. Anderson, Esquire who
may act in accordance with the provisions of the said Note and Guaranty to confess judgment
against Potomac Construction 1525 P Street, LLC and Matthew Shkor in favor a Capital Bank,
NA in the amount of the unpaid principal balance of the Note together with any accrued and
unpaid interest, late charges and reasonable attorney’s fees and costs, together with all other
costs and expenses incurred and accrued and unpaid under the loan documents.

AL
IN WITNESS WHEREOF, the aforesaid holder has signed and sealed on this \ day

of August, 2020.

Hl ees ii \lh
6\ Al ww \ WA) WAYUAL
Date | Kathleen Yashade|
Chief Credit Officer
Capital Bank, NA
2275 Research Boulevard
Suite 600
Rockville, MD 20850
